Citation Nr: 1617507	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  16-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to an annual clothing allowance. 

(The issues of entitlement to increased rating for an adjustment disorder with mixed anxiety and depressed mood, rated as 30 percent disabling, and an initial compensable rating for posttraumatic headaches will be considered in a separate appellate decision.)


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2015 decision of the Department of Veterans Affairs Medical Center (VAMC) in North Little Rock, Arkansas, which denied the Veteran's claim of entitlement to an annual clothing allowance. 

In addition to the paper claims file, the Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems in processing this appeal.  Accordingly, any future review of this case must consider these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a clothing allowance based on prescribed medication for his service-connected eczema, namely hydrocortisone and capsaicin, which he contends cause irreparable damage to his clothes.  VA treatment records confirm that he has been prescribed these medications.  

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and the VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162 (West 2014). 

The implementing regulation, 38 C.F.R. § 3.810, provides in pertinent part that a clothing allowance may be granted when the Chief Medical Director or designee certifies that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability irreparable damage is done to the veteran's outer garments. 

During the entire appeal period, service connection has been in effect for eczema, rated as noncompensable.  The AOJ denied the Veteran's claim for clothing allowance on the basis that conditions have not been met in order to receive a clothing allowance according to guidance received from the Orthotic and Prosthetic Field Advisory Committee and/or the Prosthetic and Pharmacy workgroup.  It was further noted that the medications used by the Veteran, hydrocortisone and capsaicin, have been determined to not cause irreparable damage to clothing according to the Pharmacy and Prosthetic workgroup.  However, there is no record that the Chief Medical Director or designee has considered whether the Veteran has been prescribed medication for his skin which causes irreparable damage to the Veteran's outer garments as the Veteran contends was previously determined to be the case.  Therefore, the case must be remanded for a medical opinion, as it is not clear from the record whether the Veteran has been prescribed creams for his eczema which cause irreparable damage to his clothes.

The Veteran submitted a copy of a past VAMC decision from 2013 granting him a clothing allowance based on the use of hydrocortisone and capsaicin causing irreparable damage to clothing. Although previous decisions have no bearing on the outcome of this case, it is unclear how the Veteran's circumstances have changed.  Clarification of this matter should be provided. 

Accordingly, the case is REMANDED for the following actions:

1.  The VAMC should arrange for the VBMS file and VAMC appeals folder to be reviewed by the Under Secretary for Health or his designee, who should certify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has been prescribed medication (specifically hydrocortisone and/ or capsaicin) for his service-connected eczema which causes irreparable damage to the Veteran's clothing. The impacted extremities should be identified.  (It must be noted that the Veteran was granted a clothing allowance in 2013 based on his use of hydrocortisone and capsaicin.)

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

2.  Thereafter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC before the claims file and VAMC appeals folder are returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




